Citation Nr: 1602021	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  11-13 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a sleep disorder.

2.  Entitlement to an initial compensable rating for excision of a corn with distal phalangectomy of the right 5th toe.

3.  Whether it was proper to reduce the rating for bilateral pes planus from 30 percent to 10 percent, effective November 1, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from February to June 1987 and served on active duty from January 1988 to January 1992.

This appeal to the Board of Veterans' Appeals (Board) is from April 2009, August 2009, and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially requested a Board hearing, but he withdrew this request in July 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed July 2007 rating decision denied service connection for sleep apnea.

2.  Evidence has been received since the July 2007 rating decision that is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claim for service connection, and raises a reasonable possibility of substantiating the claim.

3.  The 5th right toe disability is only manifested by pain and is not moderate in severity.

4.  The 30 percent rating for bilateral pes planus was in effect for 5 years, and was reduced improperly since the RO failed to consider the regulatory requirements that govern such reductions.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision denying service connection for a sleep disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2015). 

2.  As new and material evidence has been received, the requirements to reopen the claim for service connection for a sleep disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an initial compensable rating for the 5th right toe disability are not met.   38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (Code) 5284 (2015).

4.  The criteria for restoration of a 30 percent rating for bilateral pes planus have been met, effective November 1, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105(e), 38 C.F.R. §§ 3.105(e), 3.344 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 


With regard to the issue of new and material evidence, as the Board is conceding that such evidence has been submitted to reopen the sleep disorder claim for a de novo review, any error related to VA's duties to notify and assist with regard to this specific aspect of the matter is thereby rendered moot by this determination.  See 38 U.S.C. §§ 510, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The appeal pertains, in part, to the initial evaluation assigned for an original grant of service connection for an excised corn with distal phalangectomy of the right 5th toe, which was rated 0 percent disabling, effective February 19, 2010.  Therefore, this is a downstream issue from a February 2011 rating decision, which initially established service connection, assigned the initial evaluation being contested, and established its effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  To the extent that there is any defect in, or non-compliance with the statutorily prescribed notice requirements with respect to the issue adjudicated on the merits herein, these deficits are deemed to be non-prejudicial to this claim. 

The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements and they are discussed in the decision below.  Therefore, the notice provisions of the VCAA do not apply to this matter. 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent VA and private medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his increased rating claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examination in December 2010.  To that end, when VA undertakes to provide a VA examination or, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements of how his disability affects his ability to function, and provides all the necessary information in order to properly consider the claim.

Petition to Reopen

The July 2007 rating decision denied service connection for sleep apnea on the basis there was no evidence of sleep apnea in service or nexus evidence linking the current diagnosis to service.

The Veteran was notified of the denial, but an appeal was not received from the Veteran and he submitted no additional evidence within a year of the decision.  Therefore, the July 2007 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In order to reopen a claim there must be added to the record "new and material evidence." 38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In this regard, the Board is mindful that actually weighing the probative value and assessing the credibility of evidence is appropriate only if the Board first finds such evidence to be new and material to the service connection claim and reopens the claim for a de novo review on the merits.

In September 2008, the RO received the Veteran's petition to reopen the claim for service connection.  The April 2009 rating decision reopened the claim, but then denied the claim on the merits.

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id.; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence received since the July 2007 rating decision includes the Veteran's contention that his sleep apnea is secondary to his service-connected asthma and information he provided from webmed.com that indicates asthma is a risk factor for OSA (obstructive sleep apnea).  The physician noted that researchers at the University of Wisconsin found that people with asthma have an elevated risk for OSA.  The longer asthma was present, the higher the risk factor.  Poorly controlled asthma was also at higher risk for OSA.  See Correspondence received March 31, 2014.  Furthermore, the RO received a private evaluation report dated in January 2015 from a chiropractor who opined that the Veteran's sleep apnea is more likely that not directly and causally related to COPD/bronchial asthma.  See Medical Treatment Record - Non-Government Facility received February 3, 2015.   There are also lay statements from others who witnessed the Veteran's snoring and episodic stopped breathing during and after service.  See Buddy/Lay Statement received June 11, 2013.

This evidence is neither cumulative nor redundant since it provides a nexus opinion between the claimed disability and a service-connected disability.  Previously, there had been no nexus evidence in support of his claim on either a direct or secondary basis.  There had also been no evidence of symptoms in service.  Therefore, the evidence addresses unestablished facts necessary to substantiate the claim and satisfies the low threshold needed to reopen a previously denied claim.

Accordingly, the claim for service connection for sleep apnea is reopened.

Increased Rating

A February 2011 rating decision established service connection for excision of a corn with distal phalangectomy of the right 5th toe.  A 0 percent (noncompensable) rating was assigned, effective February 19, 2010, the date the claim was received.  The Veteran is seeking a higher initial rating.

Medical treatment records show the Veteran underwent a hemiphalangectomy 5th digit of the right foot due to a painful heloma molle at the 4th interspace.  See pages 91 to 93 of Medical Treatment Record - Government Facility received July 26, 2010.

On December 2010 VA examination, the Veteran reported having continuing pain since his surgery.  Inserts provided modest relief, and he reported being limited to standing for 30 minutes before having to rest.  As an admissions administrator at a college, the Veteran's job involved walking.  He denied flare-ups, incoordination, fatigue, or lack of endurance.  

On examination of the right foot, the clinician found no corn or visible scar.  He was able to flex the first 4 toes to 10 degrees and extension was full. There was no extension or flexion of the 5th toe or tenderness to palpation.  There was no change in the range of motion, coordination, fatigue, or level of pain endurance with repetitive motion.  The physician commented that the only residual disability from the surgery was chronic pain.  

The disability of the right 5th toe is currently rated under 38 C.F.R. § 4.71, Diagnostic Code 5284 for foot injuries, other.  The criteria provide a 10 percent rating for moderate symptoms, a 20 percent rating for moderately severe symptoms, and a 30 percent rating for severe symptoms.  With actual loss of use of the foot, a 40 percent rating will be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

When the schedule does not provide a zero percent evaluation for a diagnostic code, as here, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation re not med.  See 38 C.F.R. § 4.31 (2015).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

VA General Counsel (OGC) has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated.  But see Copeland v. McDonald, 27 Vet. App. 333 (2015) (when a condition is specifically listed in the rating schedule (e.g., pes planus), it may not be rated by analogy.  The OGC further determined that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, the OGC concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion. VAOPGCPREC 9-98.

The VA examiner noted that the only residual symptom stemming from the 5th right toe disability is chronic pain, but the record does not reflect that the severity of the pain at least more closely approximates moderate.  The toe was not tender to palpation and there was no residual scar.  Even if his limitation in standing and walking due to foot pain was considered moderate, his service-connected bilateral pes planus already contemplates such symptoms in the form of pain on use.  See 38 C.F.R. § 4.71a, Code 5276 (2015).  Furthermore, these limitations were already present prior to the development of the corn, as shown on the October 2004 VA examination.  To compensate the Veteran again for the same symptom would constitute compensating him twice for the same symptomatology.  The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).

Finally, while there was no flexion or extension of the toe found on examination, there are no diagnostic codes that provide a compensable rating for limitation of motion of the 5th toe.  See 38 C.F.R. § 4.71a, Codes 5276 to 5284 (2015). 

As the 5th right toe disability is not shown to have any symptoms that are at least moderate in severity, a preponderance of the evidence is against the claim.   

Reduction

From a procedural standpoint, the reduction of the rating for bilateral pes planus from 30 percent to 10 percent was proper.  See 38 C.F.R. § 3.105(e).  An April 2009 rating decision notified the Veteran of the proposed reduction.  The Veteran was notified in a letter that month and he was provided a copy of the rating decision which provided a detailed explanation about the RO's proposed action.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO also gave the Veteran 30 days to request a predetermination hearing.  See Notification Letter and Rating Decision - Narrative received April 24, 2009.

The RO took final action to reduce the disability rating in an August 2009 rating decision.  The RO informed the Veteran of this decision by letter that same month.  The reduction was not made prior to 60 days from the notification of the denial.  The notice and procedural protections of 3.105(e) were clearly met.

As for whether the reduction was proper on a factual basis, substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155.

For disabilities that are likely to improve, reduction is warranted for ratings in effect for fewer than five years if the evidence shows improvement of the condition.  38 C.F.R. § 3.344 (c) (2015).  Reexamination disclosing improvement in the disability will warrant a reduction in rating.  Id.  If a rating has been in effect for a long period of time, there are additional requirements that must be satisfied before a rating may be reduced, as set forth in 38 C.F.R. § 3.344(a) and (b).  See 38 C.F.R. § 3.344(c).  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating, to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).

Here, the 30 percent rating for the Veteran's bilateral pes planus became effective on September 10, 2004 and the reduction to 10 percent became effective on November 1, 2009.  Since the 30 percent rating was in effect for 5 years, the provisions of 38 C.F.R. § 3.344(a) and (b) apply.  

It is well established that failure of the RO to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in such cases, renders a rating decision void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Indeed, in Shafrath, the Court found the reduction in that case void ab initio because the reduction was made without observance of 38 C.F.R. § 3.344(a), among other regulations.  Id.  

It is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; 38 C.F.R. 3.344(a) (2015).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point may include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  In general, the reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  

The Board finds that the medical evidence of record at the time of the rating reduction was inadequate to meet the requirements of 38 C.F.R. § 3.344(a).  More specifically, the evidence does not show improvement in the disability, particularly under the ordinary conditions of life.

The disability was initially increased following an October 2004 VA examination.  At that time, the Veteran reported having pain mostly in the middle of his feet and on the plantar side anytime he stood or walked.  With standing, his feet hurt within 10 to 15 minutes and with walking pain started within an hour.  Precipitating factors for pain were standing and walking; alleviating factors were rest, massage, and soaking his feet.  Very rarely did he take medication as he tried to avoid such use.  He did some standing and walking for his job, but he did not have to stand for long periods of time and walking longer than one hour required sitting.  

On examination, the Veteran's gait was normal.  Active and passive range of motion of the feet and toes was good with no limitation and without pain.  There was no edema, instability, weakness, or tenderness on palpation or standing.  Gait and functional limitations while standing or walking were not present.  Both great toes had calluses on the outside.  The base of the second toe on the right foot had a 1/2 callus in diameter.  There was no skin or vascular change.  It appeared that both feet were flat and the Achilles tendon alignment could be corrected by manipulation.  There did not appear to pain on manipulation.

In a July 2007 rating decision, the 30 percent rating was continued based on the findings of a March 20007 VA examination and VA treatment records.  

The findings from a March 2005 VA treatment record noted excessive pronation at the mid-foot bilaterally at mid-stance and calcaneal varus, and an April 2007 VA treatment record that noted tenderness on forced inversion of the right ankle and minimal edema.  See pages 10 and 21 in Medical Treatment Record - Government Facility received May 22, 2005 and February 20, 2009.  

On March 2007 VA examination, the Veteran reported having constant non-radiating pain.  It had a crushing, aching quality and, at its worst, the pain was 8/10 in severity.  These episodes were precipitated by physical activity and relieved by rest and Advil; he could not function without medication.  Foot pain occurred on standing and walking without pain, weakness, stiffness, swelling, and the Veteran reported having fatigue and stiffness at rest.  There was functional impairment on standing and prolonged walking; otherwise, the Veteran could do all activities and function of daily living.  

On physical examination, the Veteran's gait was normal and he did not use any assistive devices.  Range of motion studies of the ankles revealed normal dorsiflexion and plantar flexion bilaterally.  There was no pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Examination of the feet was normal.  There was no painful movement, edema, disturbed circulation, weakness, atrophy of muscle, or tenderness.  There were no deformities of the feet.  The Achilles tendons were normal bilaterally, showed good alignment, and were non-tender.  His bilateral pes planus was described as slight.  

The March 2009 VA examination, which served as the basis for the reduction, does not reflect any material improvement. 

On March 2009 VA examination, the Veteran's gait was normal.  He reported having left foot pain, swelling, stiffness, fatigability, weakness, and lack of endurance while standing or walking.  He had heat, redness, and other symptoms at rest.  

Pain occurred at the bottom of the left foot, swelling was present in the ankles and big toe, and redness occurred at the top of the foot.  The remaining symptoms occurred in the entire foot.  Heat, redness and locking occurred at rest while the other symptoms occurred while standing or walking.

All of the symptoms noted with the left foot to include heat and redness, occurred with the right foot while standing or walking and included locking.  Regarding the right foot, he reported that there was swelling in the ankles and big toes, redness at the top and sometimes the bottom of the foot, stiffness in the ankle and foot.  The entire foot experienced heat, fatigability, weakness, lack of endurance, and locking.  The majority of the symptoms also occurred with walking or standing.

Flare-ups occurred 1 to 3 times a month and lasted 2 days to 2 weeks.  The Veteran did not know what precipitated these flare-ups, but indicated they were alleviated by time, rest, elevation, and ice.  During periods of flare-ups he could not wear shoes, or walk; instead, he hobbled around.  He also could not work since he had to elevate his foot.  Functionally, he was able to stand for 15 to 30 minutes and walk farther than 1/4 mile but less than a mile.  He used orthotic inserts, a cane, and crutches.  Inserts were only fairly effective.

On examination of the left foot there was no skin or vascular abnormality, painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The Achilles alignment was normal with weight bearing and non-weight bearing, and there was no malalignment of the mid foot.  There was no pronation or pain on manipulation.  The arch was not present on weight bearing or non-weight bearing.  The weight bearing line was over the great toe.  The findings for the right foot were the same except there was mild pronation and right heel valgus that was correctible by manipulation.

The examiner noted that the disability had significant effect on the Veteran's occupation that resulted in decreased mobility, lack of stamina, weakness or fatigue, decreased strength and lower extremity pain.  As a result, the Veteran had increased absenteeism.  The Veteran's inserts only lasted for 6 months and the disability severely affected sports and exercise, and moderately affected chores, recreation, and traveling.

Based on a comparison of the examination reports, the evidence does not reflect an improvement in the disability.  Not only is the Veteran shown to have more complaints, such as flare-ups, than previously reported, but the March 2009 examination report contains evidence of right heel valgus, which was not found on the March 2007 examination.  

Admittedly, the March 2005 treatment record noted excessive pronation when only slight pronation was noted in March 2009.  However, the March 2007 VA examination contained no evidence of pronation, yet the July 2007 rating decision still continued the 30 percent rating.  As for evidence of swelling, he is competent to report his symptoms, and given prior treatment records that noted this, his statement is also credible and probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  While the October 2004 examination noted calluses, neither the March 2007 nor March 2009 examination reports commented on whether any calluses were present.  Therefore, in this regard, the March 2009 examination was less thorough.

The impact on walking and standing reported in March 2009 does not reflect improvement over what was reported in March 2007 or October 2004.   It is also noteworthy that the severity and duration of the flare-ups of the Veteran's disability as well as the increased absenteeism noted in March 2009 were not previously reported and does not reflect an improvement.  At the very least, there is doubt as to whether improvement is shown.

In short, the RO clearly only rated the bilateral pes planus disability and gave no consideration as to the history of the disability, reported symptoms, the thoroughness of the examinations, or whether any material improvement was shown to include under the ordinary conditions of life.  Failure to consider and apply the provisions of 38 C.F.R. § 3.344 renders the rating reduction void ab initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343(a) and 3.344(a) was void ab initio); see also Kitchens, 7 Vet. App. 325; Brown, 5 Vet. App. at 419.  


ORDER

The petition to reopen the claim for service connection for a sleep disorder is granted.

An initial compensable rating for the right 5th toe is denied.

The reduction in the rating for bilateral pes planus from 30 percent to 10 percent, effective November 1, 2009 was not proper, and the 30 percent rating is restored, effective November 1, 2009.



	(CONTINUED ON NEXT PAGE)



REMAND

Although there is sufficient evidence to reopen the claim for service connection, it is insufficient to decide the claim on de novo review.

The Veteran has alleged that his sleep apnea is related to his military service or is secondary to his service-connected asthma.  

As discussed in the decision above, there is a medical opinion of record from a chiropractor that states the Veteran's asthma caused his sleep apnea and an article from a website lists asthma as a risk factor for developing sleep apnea.  The medical opinion is not supported by adequate rationale and the article discusses general information rather than any specific findings pertaining to the Veteran.  Therefore, they do not possess the requisite probative value to grant the claim.

Also of record are the findings from a March 2009 VA examination and contains an opinion that the Veteran's sleep apnea is not caused by asthma that apparently included consideration of medical literature.  It is not well supported by a rationale as to why asthma does not cause sleep apnea.  Instead, the examiner defined sleep apnea and provided general findings and characteristic common in individuals with the disorder.  See VA Examination received March 16, 2009.  Given that the Veteran submitted literature that links asthma to sleep apnea, the examiner apparently did not consider such evidence.

Another VA examination was conducted in December 2013 that considered lay statements from other servicemen who witnessed the Veteran's loud snoring and periods of stopped breathing while sleeping, and the Veteran's wife whom he married after service and who also witnessed symptoms.  The clinician continued to find no positive association based on sleep studies in 2005 and 2006 that were negative for sleep apnea and attributed the disorder to the Veteran's 20 pound weight gain.  See C&P Exam received in Virtual VA on December 18, 2013.  Proper consideration was not given to the lay statements or the diagnosis of sleep apnea that was made despite the negative sleep studies.  

Both VA examinations are also deficient in that they did not address the matter of aggravation, which is another component to be considered in secondary service connection claims.  See 38 C.F.R. § 3.310; see also El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).  In light of the foregoing, another examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associated with the electronic claims file copies of VA treatment records since February 2014 that have not been associated with the claims file.

2.  Then arrange for a VA examination to determine the likely etiology of the Veteran's sleep apnea.  The entire electronic claims files (VBMS and Virtual VA) must be made available to the examiner in conjunction with the examination, and the report of examination should include a discussion of the Veteran's documented medical history and lay assertions. All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

a) The examiner must address the following:

* Did the Veteran's positional sleep apnea at least as likely as not (50 percent probability or greater) have it onset during service or is it otherwise related to service?

* Is the Veteran's positional sleep apnea at least as likely as not caused by the service-connected asthma?

* Is the Veteran's positional sleep apnea at least as likely as not aggravated (permanently worsened beyond natural progression) by his service-connected asthma?

* In rendering these opinions, the examiner should consider the lay statements from servicemen and the Veteran's wife all of whom witnessed his symptoms while sleeping, VA treatment records that note a diagnosis of mild sleep apnea prior to an April 2007 sleep study that confirmed the diagnosis, the medical opinions in favor and against the claim, and medical information from a web site noting asthma as a risk factor for developing sleep apnea.

b) All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

3.  After completing the above and any other necessary development, readjudicate the remaining claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


